IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 123 MM 2017
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
BRYANT LAMONT MCCASKILL,                    :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2017, the Application to File a Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.